Exhibit 10.2

[Year] Non-Employee Director Long-Term Incentive Award Agreement

AGREEMENT, made as of this      day of             , 200_ by and between
PepsiCo, Inc. (“PepsiCo”), a North Carolina corporation having its principal
office at 700 Anderson Hill Road, Purchase, New York, and [Director name]
(“Director” or “you”).

W I T N E S S E T H:

WHEREAS, the Board of Directors (the “Board”) and shareholders of PepsiCo have
approved the PepsiCo, Inc. 2003 Long-Term Incentive Plan (the “Plan”), for the
purposes and subject to the provisions set forth in the Plan; and

WHEREAS, pursuant to the Plan, as amended and restated, each non-employee
director, including the Director, is granted a stock award and stock options as
described herein on                     , 200_ (the “Grant Date”); and

WHEREAS, stock awards and options granted under the Plan are to be evidenced by
an Agreement in such form and containing such terms and conditions as the Board
shall determine.

NOW, THEREFORE, it is mutually agreed as follows:

 

A.

Terms and Conditions Applicable to Stock Awards.

1. Grant. In consideration of your remaining a director of PepsiCo, PepsiCo
hereby grants to you, on the terms and subject to the conditions set forth in
Section C below,              shares of PepsiCo Common Stock (the “Stock
Award”).

2. Withholding. Federal income tax withholding at the rate required by the Plan
(which as of the date of this Agreement is 25%), or such higher rate as may be
legally required, and all other tax withholding that is legally required with
respect to a Stock Award shall be satisfied by PepsiCo retaining shares of
PepsiCo Common Stock, having a Fair Market Value on the date such shares are
taxable to you, that is equal to the amount of such withholding (rounded, if
necessary, to the next highest whole number of shares of PepsiCo Common Stock).

 

B.

Terms and Conditions Applicable to Stock Options.

1. Grant. In consideration of your remaining a director of PepsiCo, PepsiCo
hereby grants to you, on the terms and conditions set forth in this Section B
and in Section C below, the right and option to purchase              shares of
PepsiCo Common Stock, par value $0.0167 per share, at $             per share
(the “Option Exercise Price”), which was the Fair Market Value (as defined in
the Plan) of PepsiCo Common Stock on the Grant Date. The right to purchase each
such share is referred to herein as an “Option.” All Options granted hereunder
shall be “Non-Qualified Stock Options” as defined in the Plan.

2. Exercisability. Subject to the terms and conditions set forth herein, the
Options shall become fully vested on the third (3rd) anniversary of the Grant
Date (the “Vesting Date”) and shall be exercisable from the Vesting Date through
the day immediately prior to the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”). Options may vest only while you are a director of PepsiCo.
Once vested and exercisable, and until terminated, all or any portion of the
Options may be exercised from time to time and at any time under procedures set
out in the Plan or as established by the Board or its delegate from

 

- 1 -



--------------------------------------------------------------------------------

time to time, including, without limitation, procedures regarding the frequency
of exercise and the minimum number of Options which may be exercised at any
time.

3. Exercise Procedure. Subject to terms and conditions set forth herein, Options
may be exercised by giving written notice of exercise to PepsiCo in the manner
specified from time to time by PepsiCo. The aggregate Option Exercise Price for
the shares being purchased, together with any amount which the Company may be
required to withhold upon such exercise, must be paid in full at the time of
issuance of such shares.

4. Effect of Termination, Death, Retirement and Total Disability.

(a) Termination. The Options may vest and become exercisable only while you are
a director of PepsiCo. Thus, vesting ceases upon the termination of your
directorship with PepsiCo. Subject to subparagraph (b) of this paragraph 4, all
unvested Options shall automatically be forfeited and canceled upon the date
that your directorship with PepsiCo terminates.

(b) Death, Retirement or Total Disability. If your directorship terminates prior
to the Vesting Date, by reason of your death, Retirement (as defined in the
Plan) or Total Disability (as defined in the Plan), then the Options shall fully
vest on your last day of directorship with PepsiCo and shall be exercisable by
your legal representative (or any person to whom the Options may be transferred
by will or the applicable laws of descent and distribution), in the event of
your death, or by you, in the event of your Retirement or Total Disability,
prior to the Expiration Date in accordance with this Agreement.

5. Buy-Out of Option Gains. At any time after any Option becomes exercisable,
the Board shall have the right, in its sole discretion and without your consent,
to cancel such Option and pay you the difference between the Option Exercise
Price and the Fair Market Value of the shares covered by the Option as of the
date the Board gives written notice (the “Buy-Out Notice”) of its intention to
exercise such right. Payments of such buy out amounts pursuant to this provision
shall be effected by PepsiCo as promptly as possible after the date of the
Buy-Out Notice and shall be made in shares of PepsiCo Common Stock. The number
of shares shall be determined by dividing the amount of the payment to be made
by the Fair Market Value of a share of PepsiCo Common Stock at the date of the
Buy-Out Notice. In no event shall PepsiCo be required to deliver a fractional
share of PepsiCo Common Stock in satisfaction of a buy out hereunder. Payments
of any such buy out amounts shall be made net of any required tax withholding,
in accordance with procedures specified in the Buy-Out Notice.

6. Adjustment for Change in PepsiCo Common Stock. In the event of any change in
the outstanding shares of PepsiCo Common Stock by reason of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination or exchange of shares, spin-off or other similar corporate change,
the number and type of shares to which the Options held by you relate and the
Option Exercise Price at which you may purchase such shares may be adjusted
appropriately.

7. Effect of Change in Control. At the date of a Change in Control (as defined
in the Plan) all outstanding and unvested Options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding in
accordance with their terms. In the event that any Option granted hereunder
becomes unexercisable during its term on or after a Change in Control because:
(i) you are removed from the Board (other than for cause) within two years after
the Change in Control; (ii) such Option is terminated or adversely modified; or
(iii) PepsiCo Common Stock is no longer issued and outstanding, or no longer
traded on a national securities exchange, then you shall immediately be entitled
to receive equity (e.g., common stock) of the “Acquiring Entity” (as defined by
the Plan) with a fair market value (taking into account any marketability
limitations) equal to the greater of (x) the gain on such Option or (y) the
Black-Scholes value of such Option (as determined by a nationally recognized
independent investment banker chosen by PepsiCo), in either case calculated on
the date such Option becomes unexercisable. For

 

- 2 -



--------------------------------------------------------------------------------

purposes of the preceding sentence, the gain on an Option shall be calculated as
the difference between the closing price per share of PepsiCo Common Stock as of
the date such Option becomes unexercisable and the Option Exercise Price.

8. No Rights. You shall have no rights as a holder of PepsiCo Common Stock with
respect to the Options granted hereunder unless and until such Options are
exercised and the shares have been registered in your name as owner.

 

C.

Terms and Conditions Applicable to Stock Awards and Stock Options.

1. Misconduct. You shall not (i) use for profit or disclose to unauthorized
persons, confidential information or trade secrets of PepsiCo; (ii) breach any
contract with or violate any fiduciary obligation to PepsiCo including, without
limitation, a violation of PepsiCo’s Worldwide Code of Conduct; (iii) engage in
unlawful trading in the securities of PepsiCo or of another company based on
information gained as a result of your position with PepsiCo; or (iv) commit a
felony or other serious crime. In the event PepsiCo determines that you have
breached any term of this paragraph 1, in addition to any other remedies PepsiCo
may have available to it, PepsiCo may in its sole discretion:

(a) With respect to a Stock Award granted hereunder, require you to pay to
PepsiCo the Fair Market Value (as of the Grant Date) of the Stock Award;
provided, that the Board determines that you have breached a term of this
paragraph 1 during the twelve-month period following the Grant Date of the Stock
Award.

(b) With respect to Options granted hereunder, (i) cancel any unvested or
unexercised Options, in which event you forfeit all rights to any such canceled
Options; and (ii) require you to pay to PepsiCo all gains realized from the
exercise of any Options granted hereunder, which have been exercised within the
twelve-month period immediately preceding the date as of which you breached a
provision of this paragraph 1, as determined by the Board.

2. Nontransferability.

(a) Until such date as you cease to be a member of the Board, you shall not
transfer beneficial ownership or sell the shares of PepsiCo Common Stock that
are granted by any Stock Award. However, the restriction on transfer in this
subparagraph shall not apply with respect to: (i) shares retained by PepsiCo to
satisfy required tax withholding under paragraph 2 of Section A; and (ii) any
transfer of beneficial ownership of such shares to your spouse, child(ren)
and/or grandchild(ren), a trust for the benefit of such family member(s) or a
partnership of which the only partners are such family member(s).

(b) Unless the Board specifically determines otherwise, Options granted
hereunder are personal to you during your lifetime and shall not be transferable
or assignable (other than in the case of your death, by will or the laws of
descent or distribution).

3. Registration, Listing and Qualification of Shares. The Board may require that
you make such representations and agreements and furnish such information as the
Board deems appropriate to assure compliance with or exemption from the
requirements of any securities exchange, any foreign, federal, state or local
law, any governmental regulatory body, or any other applicable legal
requirement, and PepsiCo Common Stock shall not be issued unless and until you
make such representations and agreements and furnish such information as the
Board deems appropriate.

 

- 3 -



--------------------------------------------------------------------------------

4. Amendment; Waiver. The terms and conditions of this Agreement may be amended
by the Board, provided, however, that (i) no such amendment shall be adverse to
you (except as necessary to comply with applicable law); and (ii) the amendments
must be permitted under the Plan. The failure to exercise, or any delay in
exercising, any right, power or remedy under this Agreement shall not waive any
right, power or remedy which the Board or PepsiCo has under this Agreement.

5. Notices. Any notice to be given to PepsiCo in connection with this Agreement
shall be addressed to PepsiCo at Purchase, New York 10577, Attention: Vice
President, Compensation, or such other address as PepsiCo may hereafter
designate to you. Any such notice shall be deemed to have been duly given when
personally delivered, addressed as aforesaid, or when enclosed in a properly
sealed envelope or wrapper, addressed as aforesaid, and deposited, postage
prepaid, with the federal postal service.

6. Binding Effect.

(a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to PepsiCo, whether by merger, consolidation,
restructuring or the sale of all or substantially all of PepsiCo’s assets.
PepsiCo will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PepsiCo expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that PepsiCo would be required to
perform if no such succession had taken place.

(b) This Agreement shall be binding upon and inure to the benefit of you and
your legal representative or any person to whom the Stock Award or the Options
may be transferred in accordance with the terms of this Agreement.

7. Plan Controls. The Stock Award and Options and the terms and conditions set
forth herein are subject in all respects to the terms and conditions of the Plan
and any guidelines, policies or regulations which govern administration of the
Plan, which shall be controlling. The Board reserves its rights to amend or
terminate the Plan at any time without your consent; provided, however, that a
Stock Award or Options outstanding under the Plan at the time of such action
shall not be adversely affected thereby (except as necessary to comply with
applicable law). All interpretations or determinations of the Board or its
delegate shall be final, binding and conclusive upon you (and your legal
representatives or any recipient of a transfer of the Stock Award or Options
permitted by this Agreement) on any question arising hereunder or under the Plan
or other guidelines, policies or regulations which govern administration of the
Plan.

8. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.

9. Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of North Carolina, without giving effect
to conflict of laws principles.

10. Entire Agreement. This Agreement constitutes the entire understanding
between the parties of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

Please indicate your understanding and acceptance of the foregoing by signing
and returning a copy of this Agreement.

 

 

PEPSICO, INC.

By:

            [Name / Title]

 

ATTEST:

 

 

[Name / Title]          Date

I confirm my understanding of the foregoing and accept the Stock Award and
Options described herein subject to the terms and conditions described herein.

 

 

[Name]                   Date

 

- 5 -